DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/23/2021, 08/25/2021 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.	Applicants claimed amendments filed on 12/22/2021 have been entered.

4.	This application has pending claim(s) 1-7, 9-12 and 14-20.

5.	Applicants arguments filed on 12/22/2021, with respect to the rejection(s) under
35 U.S.C. 102 have been fully considered and are persuasive. The rejection(s) under
35 U.S.C. 102 have been withdrawn.
REASONS FOR ALLOWANCE
6.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to a technology for distributing media data while suppressing a processing load omnidirectional video.
Prior art was found for the claims as follows:

Re. Claim 1, ISO: Study of ISO/IEC DIS 23000-20 Omnidirectional Media Format, discloses:
An information processing apparatus comprising: an obtainment unit configured to obtain first data in which information regarding video data is described, and second data including the video data [A DASH client obtains a current viewing orientation or viewport e.g. from the head-mounted display that detects the head and possibly also eye orientation by parsing metadata |Fig. 8.1, B.3, B.4];
a determination unit configured to determine whether a predetermined value is described in the first data, the predetermined value indicating that information regarding a virtual viewpoint video that can be viewed by setting at least one of a viewpoint position, a line of sight direction, and a focal position is included [By parsing metadata, e.g. on projection and region-wise packing, from the MPD, the DASH client concludes which Adaptation Set and Representation cover the current viewing orientation |Fig 8.1, B.3, B.4]; 
and a control unit configured to control reproduction of video data included in the second data,
wherein the obtainment unit obtains the second data based on a result of determination made by the determination unit and the first data [A DASH client obtains a current viewing orientation or viewport e.g. from the head-mounted display that detects the head and possibly also eye orientation. By parsing metadata, e.g. on projection and region-wise packing, from the MPD |Fig 8.1, B.3, B.4].

7.	Applicant uniquely claimed a distinct feature in the instant invention, which are
“…wherein the virtual viewpoint video is generated based on background data and object
data, and wherein the predetermined value indicates that information regarding at least one of the background data and the object data is included.”
This feature is not found or suggested in the prior art.

8.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

9.	Claims 1-7, 9-12 and 14-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488